DETAILED ACTION
Applicants’ arguments, filed 27 June 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 134-142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancel et al. (US 2014/0275229 A1) in view of Benenato et al. (WO 2017/049245 A2) and Fantacini et al. (Revista Brasileira de Hematologia e Hemoterapia, Vol. 38(2), 2016, pages 135-140)1.
Bancel et al. (hereafter referred to as Bancel) is drawn to administration of therapeutic polynucleotides, as of Bancel, title and abstract. In one embodiment, the therapeutic polynucleotide is a polynucleotide encoding Factor VIII, as of Bancel, page 316-317, Example 188, starting at paragraph 2006. Bancel teaches the general idea of delivery of mRNA with a lipid nanoparticle, as of Bancel, at least paragraphs 0569 and 0592. Said lipid nanoparticle comprises ionizable cationic lipids, as of Bancel, paragraph 0592.
For the purposes of examination under prior art, the examiner understands that Bancel fails to teach the elected lipid.
Benenato et al. (hereafter referred to as Benenato) is drawn to lipid nanoparticles for the delivery of genetic therapeutic agents such as RNA, as of Benenato, title and abstract. Benanto teaches delivery of a mRNA, as of page 66, paragraph 00173. Benenato teaches inclusion of the following lipid, as of Benenato, page 139, relevant figure reproduced below.

    PNG
    media_image1.png
    355
    821
    media_image1.png
    Greyscale

Benanto does not teach a mRNA encoding Factor VIII.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid of Benenato in the lipid nanoparticle of Bancel in order to have delivered the polynucleotide encoding Factor VIII, as of Bancel. Bancel is drawn to a polynucleotide encoding Factor VIII, and teaches a lipid nanoparticle comprising an ionizable cationic lipids, as of Bancel, paragraph 0592. The above-reproduced compound from Benenato is an ionizable cationic lipid nanoparticles that appears to be usable for lipid nanoparticles delivering nucleic acids such as mRNA, as of Benenato, paragraph 0066. As such, the skilled artisan would have been motivated to have used the lipid of Benenato in the nanoparticle of Bancel in order to have predictably acted as ionizable cationic lipid nanoparticles which would have been predictably capable of delivering a therapeutic nucleic acid with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (the ionizable cationic lipids of Benenato) for incorporation into a composition (a lipid nanoparticle comprising a nucleic acid encoding Factor VIII), based on its recognized suitability for its intended use (as an ionizable cationic lipid in a lipid nanoparticle for delivering a nucleic acid). See MPEP 2144.07.
As to claim 134, the claim requires that the composition is suitable for administration to a human subject in need of treatment for Hemophilia A. Bancel teaches treating hemophilia A in paragraph 0833.
As to claim 134, the claim requires a lipid with a specific chemical structure. The lipids of Benenato, reproduced above, are understood to read on this requirement.
Neither Benenato nor Bancel teach the required F309S mutation and the required B domain deletion or truncation.
Fantacini et al. (hereafter referred to as Fantacini) is drawn to administration of recombinant Factor VIII with a F309S point mutation, as of Fantacini, page 135, title and abstract. Said Factor VIII also includes a B domain deletion/truncation, which is referred to as “ΔB”, as of Fantacini, page 135, title and abstract. This is administered via viral vector, as of Fantacini, page 135, abstract. Inclusion of this mutation appears to result in greater expression in vivo as compared with a control comprising the B domain deletion but lacking the F309S point mutation, as of Fantacini, page 138, left column, Figure 2, reproduced below.

    PNG
    media_image2.png
    268
    624
    media_image2.png
    Greyscale

In the above-reproduced figure, “REU” refers to relative expression units and is a measure of gene expression.
Fantacini differs from the claimed invention because Fantacini teaches administration via viral vector rather than mRNA/lipid nanoparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the mRNA encoding Factor VIII of Bancel to have had the F309S point mutation and the B domain deletion of Fantacini. Bancel is drawn to administering a therapeutic polynucleotide comprising Factor VIII. Fantacini teaches that modifying Factor VIII to comprise the F309S point mutation and the B domain deletion would have resulted in greater expression in vivo. As such, the skilled artisan would have been motivated to have modified the nucleic acid encoding Factor VIII of Bancel to have included the F309S point mutation and the B domain deletion of Fantacini in order to have predictably improved gene expression in vivo with a reasonable expectation of success.
As to claim 135, the claim requires a lipid with a specific chemical structure. The lipids of Benenato, reproduced above, are understood to read on this requirement.
As to claim 136, the claim requires a lipid with a specific chemical structure. The lipids of Benenato, reproduced above, are understood to read on this requirement.
As to claim 137, the claim requires a lipid with a specific chemical structure. The lipids of Benenato, reproduced above, are understood to read on this requirement.
As to claim 138, the claim requires a lipid with a specific chemical structure. The lipids of Benenato, reproduced above, are understood to read on this requirement.
As to claim 139, the claim requires a lipid with a specific chemical structure. The lipids of Benenato, reproduced above, are understood to read on this requirement.
As to claim 140, the claim requires a lipid with a specific chemical structure. The lipids of Benenato, reproduced above, are understood to read on this requirement.
As to claim 141, the claim requires a lipid with a specific chemical structure. The lipids of Benenato, reproduced above, are understood to read on this requirement.
As to claim 142, the claim requires a lipid with a specific chemical structure. The lipids of Benenato, reproduced above, are understood to read on this requirement.
Note Regarding Reference Date: The earliest possible effective filing date of the instant application is 14 June 2017, which is the filing date of provisional application 62/519,827. Benenato was published on 23 March 2017, which is less than a year earlier than the effective filing date of the instant application. As the Benenato reference has no common inventors with the instant application, Benenato appears to be prior art under AIA  35 U.S.C. 102(a)(1), and the exceptions under AIA  35 U.S.C. 102(b)(1)(A) would not appear to be applicable. Additionally, Benenato was effectively filed earlier than the effective filing date of the instant application and is prior art under AIA  35 U.S.C. 102(a)(2). The exceptions under AIA  35 U.S.C. 102(b)(1)(A) would not appear to be applicable because Benenato has no common inventors with the instant application. 


Claims 134-142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancel et al. (US 2014/0275229 A1) in view of Besin et al. (WO 2017/099823 A1) and Fantacini et al. (Revista Brasileira de Hematologia e Hemoterapia, Vol. 38(2), 2016, pages 135-140).
Bancel et al. (hereafter referred to as Bancel) is drawn to administration of therapeutic polynucleotides, as of Bancel, title and abstract. In one embodiment, the therapeutic polynucleotide is a polynucleotide encoding Factor VIII, as of Bancel, page 316-317, Example 188, starting at paragraph 2006. Bancel teaches the general idea of delivery of mRNA with a lipid nanoparticle, as of Bancel, at least paragraphs 0569 and 0592. Said lipid nanoparticle comprises ionizable cationic lipids, as of Bancel, paragraph 0592.
For the purposes of examination under prior art, the examiner understands that Bancel fails to teach the elected lipid.
Besin et al. (hereafter referred to as Besin) is drawn to lipid based compositions for delivery of nucleic acids, as of Besin, title and abstract. Besin teaches lipid nanoparticles for delivery of therapeutic mRNA, as of Besin, at least page 29 lines 15-23. Besin teaches various cationic lipids such as those on page 114, relevant text reproduced below.

    PNG
    media_image3.png
    706
    991
    media_image3.png
    Greyscale

It would have been prima facie obvious for one of ordinary skill in the art to have used one of the lipids of Besin in the lipid nanoparticle of Bancel in order to have delivered the polynucleotide encoding Factor VIII, as of Bancel. Bancel is drawn to a polynucleotide encoding Factor VIII, and teaches a lipid nanoparticle comprising an ionizable cationic lipids, as of Bancel, paragraph 0592. The compounds above from Besin are ionizable cationic lipid nanoparticles that appear to be usable for lipid nanoparticles delivering nucleic acids, as of Besin, at least page 29 lines 15-23. As such, the skilled artisan would have been motivated to have used the lipids of Besin in the nanoparticle of Bancel in order to have predictably acted as ionizable cationic lipid nanoparticles which would have been predictably capable of delivering a therapeutic nucleic acid with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (the ionizable cationic lipids of Besin) for incorporation into a composition (a lipid nanoparticle comprising a nucleic acid encoding Factor VIII), based on its recognized suitability for its intended use (as an ionizable cationic lipid in a lipid nanoparticle for delivering a nucleic acid). See MPEP 2144.07.
As to claim 134, the claim requires that the composition is suitable for administration to a human subject in need of treatment for Hemophilia A. Bancel teaches treating hemophilia A in paragraph 0833.
As to claim 134, the claim requires a lipid with a specific chemical structure. The lipids of Besin, reproduced above, are understood to read on this requirement.
Neither Besin nor Bancel teach the required F309S point mutation and B-domain truncation or deletion.
Fantacini et al. (hereafter referred to as Fantacini) is drawn to administration of recombinant Factor VIII with a F309S point mutation, as of Fantacini, page 135, title and abstract. Said Factor VIII also includes a B domain deletion, which is referred to as “ΔB”, as of Fantacini, page 135, title and abstract. This is administered via viral vector, as of Fantacini, page 135, abstract. Inclusion of this mutation appears to result in greater expression in vivo as compared with a control comprising the B domain deletion but lacking the F309S point mutation, as of Fantacini, page 138, left column, Figure 2, reproduced below.

    PNG
    media_image2.png
    268
    624
    media_image2.png
    Greyscale

In the above-reproduced figure, “REU” refers to relative expression units and is a measure of gene expression.
Fantacini differs from the claimed invention because Fantacini teaches administration via viral vector rather than mRNA/lipid nanoparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the mRNA encoding Factor VIII of Bancel to have had the F309S point mutation and the B domain deletion of Fantacini. Bancel is drawn to administering a therapeutic polynucleotide comprising Factor VIII. Fantacini teaches that modifying Factor VIII to comprise the F309S point mutation and the B domain deletion would have resulted in greater expression in vivo. As such, the skilled artisan would have been motivated to have modified the nucleic acid encoding Factor VIII of Bancel to have included the F309S point mutation and the B domain deletion of Fantacini in order to have predictably improved gene expression in vivo with a reasonable expectation of success.
As to claim 135, the claim requires a lipid with a specific chemical structure. The lipids of Besin, reproduced above, are understood to read on this requirement.
As to claim 136, the claim requires a lipid with a specific chemical structure. The lipids of Besin, reproduced above, are understood to read on this requirement.
As to claim 137, the claim requires a lipid with a specific chemical structure. The lipids of Besin, reproduced above, are understood to read on this requirement.
As to claim 138, the claim requires a lipid with a specific chemical structure. The lipids of Besin, reproduced above, are understood to read on this requirement.
As to claim 139, the claim requires a lipid with a specific chemical structure. The lipids of Besin, reproduced above, are understood to read on this requirement.
As to claim 140, the claim requires a lipid with a specific chemical structure. The lipids of Besin, reproduced above, are understood to read on this requirement.
As to claim 141, the claim requires a lipid with a specific chemical structure. The lipids of Besin, reproduced above, are understood to read on this requirement.
As to claim 142, the claim requires a lipid with a specific chemical structure. The lipids of Besin, reproduced above, specifically the lipid at the top of page 114 of Besin, is understood to read on this requirement.
Note Regarding Reference Date: The earliest possible effective filing date of the instant application is 14 June 2017, which is the filing date of provisional application 62/519,827. Besin was effectively filed in 2015; as such, Besin was effectively filed earlier than the instant application and is prior art under AIA  35 U.S.C. 102(a)(2). The examiner further notes that there are no common inventors between Besin and the instantly claimed invention; as such, there is no exception under AIA  35 U.S.C. 102(b)(2)(A).

Response to Arguments Regarding Obviousness Rejections
In applicant’s response on 27 June 2022 (hereafter referred to as applicant’s response), applicant argues that the claimed invention exhibits unexpected results, as of applicant’s response, page 7. Specifically, applicant cites instant figures 4A and 4B in applicant’s response on page 7, and these figures will be analyzed below.
Figures 4A  and 4B are reproduced below.

    PNG
    media_image4.png
    595
    810
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    595
    816
    media_image5.png
    Greyscale

As best understood by the examiner, F8-FL refers to full length Factor VIII, F8-FL-S309 refers to Factor VIII that has the S309 point mutation but lacks the B domain deletion or truncation and is a full-length protein. F8-N6-S309 appears to refer to the claimed invention – the “N6” appears to refer to 6 consensus sites for N-linked oligosaccharides as part of the truncated B domain as of the instant specification on page 1, top partial paragraph.
As such, the above-reproduced data does appear to show that the claimed invention produces superior results as compared with the comparative examples against which the claimed invention was compared.
Nevertheless, it appears the examiner that these results would have been expected by one of ordinary skill in the art. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. See MPEP 716.02(c)(II). In this case, the benefits of modifying Factor VIII to have the F309S point mutation and to have removed the B domain appear to have been enumerated by Fantacini. See figure 2 of Fantacini, which is reproduced above, and Figure 1 of Fantacini on page 137, right column, reproduced below.

    PNG
    media_image6.png
    464
    632
    media_image6.png
    Greyscale

These results appear to show that the benefits of providing the F309S and B-domain deletion or truncation were known prior to the effective filing date of the instant application. As such, data obtained showing the benefits of these modifications would have been expected by one of ordinary skill in the art. As such, applicant’s results are not understood to be unexpected beneficial results and are therefore not understood to be probative of non-obviousness.
Applicant then argues that neither Bancel, Benenator, nor Besin comprise the required F309S substitution or B domain deletion or truncation, as of pages 7-8 of applicant’s response. This is not persuasive with respect to the currently pending rejection, because Fantacini teaches the required F309S substitution and B domain deletion or truncation.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 134-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,066,355 in view of Bancel et al. (US 2014/0275229 A1) and Fantacini et al. (Revista Brasileira de Hematologia e Hemoterapia, Vol. 38(2), 2016, pages 135-140).
The instant claims are drawn to a composition comprising a lipid nanoparticle comprising mRNA encoding Factor VIII. Said lipid nanoparticle has a particular lipid with a particular chemical structure. The elected chemical structure is the following.

    PNG
    media_image7.png
    114
    360
    media_image7.png
    Greyscale

The conflicting claims are drawn to a composition comprising various lipids, including those with the following structures, reproduced below from claim 15, relevant structures reproduced below.

    PNG
    media_image8.png
    483
    402
    media_image8.png
    Greyscale

The conflicting claims recite mRNA, as of conflicting claim 24.
The structures of the conflicting claims differ because the conflicting claims fail to include a mRNA encoding Factor VIII.
Bancel et al. (hereafter referred to as Bancel) is drawn to administration of therapeutic polynucleotides, as of Bancel, title and abstract. In one embodiment, the therapeutic polynucleotide is a polynucleotide encoding Factor VIII, as of Bancel, page 316-317, Example 188, starting at paragraph 2006. Bancel teaches the general idea of delivery of mRNA with a lipid nanoparticle, as of Bancel, at least paragraphs 0569 and 0592. Said lipid nanoparticle comprises ionizable cationic lipids, as of Bancel, paragraph 0592.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of the conflicting claims to have delivered the mRNA of Bancel, which encodes Factor VIII. The lipid nanoparticle of the conflicting claims is taught to be useful for delivery of mRNA, as of conflicting claim 24, but is silent as to what mRNA is to be delivered. As Bancel teaches that mRNA encoding Factor VIII may be delivered via a lipid nanoparticle, the skilled artisan would have been motivated to have used the lipid nanoparticle of the conflicting claims to have predictably delivered the mRNA of Bancel such that the mRNA of Bancel would have predictably encoded and formed Factor VIII in vivo with a reasonable expectation of success.
Bancel does not teach the required F309S point mutation and the B domain deletion or truncation.
Fantacini et al. (hereafter referred to as Fantacini) is drawn to administration of recombinant Factor VIII with a F309S point mutation, as of Fantacini, page 135, title and abstract. Said Factor VIII also includes a B domain deletion, which is referred to as “ΔB”, as of Fantacini, page 135, title and abstract. This is administered via viral vector, as of Fantacini, page 135, abstract. Inclusion of this mutation appears to result in greater expression in vivo as compared with a control comprising the B domain deletion but lacking the F309S point mutation, as of Fantacini, page 138, left column, Figure 2, reproduced below.

    PNG
    media_image2.png
    268
    624
    media_image2.png
    Greyscale

In the above-reproduced figure, “REU” refers to relative expression units and is a measure of gene expression.
Fantacini differs from the claimed invention because Fantacini teaches administration via viral vector rather than mRNA/lipid nanoparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the mRNA encoding Factor VIII of Bancel to have had the F309S point mutation and the B domain deletion of Fantacini. Bancel is drawn to administering a therapeutic polynucleotide comprising Factor VIII. Fantacini teaches that modifying Factor VIII to comprise the F309S point mutation and the B domain deletion would have resulted in greater expression in vivo. As such, the skilled artisan would have been motivated to have modified the nucleic acid encoding Factor VIII of Bancel to have included the F309S point mutation and the B domain deletion of Fantacini in order to have predictably improved gene expression in vivo with a reasonable expectation of success.
Note Regarding Common Assignment: As best understood by the examiner, US Patent No. 11,066,355 and the instant claims have a common assignee of ModernaTX. In view of this common assignment, the examiner understands a double patenting rejection to be proper.
 

Claims 134-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,207,010 in view of Bancel et al. (US 2014/0275229 A1) and Fantacini et al. (Revista Brasileira de Hematologia e Hemoterapia, Vol. 38(2), 2016, pages 135-140).
The instant claims are drawn to a composition comprising a lipid nanoparticle comprising mRNA encoding Factor VIII. Said lipid nanoparticle has a particular lipid with a particular chemical structure. The elected chemical structure is the following.

    PNG
    media_image7.png
    114
    360
    media_image7.png
    Greyscale

The conflicting claims are drawn to a lipid nanoparticle comprising an ionizable lipid with the following structure, reproduced below.

    PNG
    media_image9.png
    135
    426
    media_image9.png
    Greyscale

This compound is used in a lipid nanoparticle.
The examiner notes that the conflicting claims are silent as to the use of the above-mentioned compound. Nevertheless, the examiner is permitted to look to the instant specification to determine the intended use of a compound. See MPEP 804(II)(B)(2)(a), second paragraph in section, which states

To avoid improper reliance on the disclosure of a reference patent or copending application as prior art in the context of a nonstatutory double patenting analysis, the examiner must properly construe the scope of the reference claims. The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. See Sun Pharm. Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02.

Looking to the specification of the ‘010 patent, it appears that the composition recited by the ‘010 patent is intended to be used for delivery of mRNA.
The structures of the conflicting claims differ from the instant claims because the conflicting claims fail to recite a mRNA encoding Factor VIII.
Bancel et al. (hereafter referred to as Bancel) is drawn to administration of therapeutic polynucleotides, as of Bancel, title and abstract. In one embodiment, the therapeutic polynucleotide is a polynucleotide encoding Factor VIII, as of Bancel, page 316-317, Example 188, starting at paragraph 2006. Bancel teaches the general idea of delivery of mRNA with a lipid nanoparticle, as of Bancel, at least paragraphs 0569 and 0592. Said lipid nanoparticle comprises ionizable cationic lipids, as of Bancel, paragraph 0592.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of the conflicting claims to have delivered the mRNA of Bancel, which encodes Factor VIII. The lipid nanoparticle of the conflicting claims is taught to be useful for delivery of mRNA, as explained above, but is silent as to what mRNA is to be delivered. As Bancel teaches that mRNA encoding Factor VIII may be delivered via a lipid nanoparticle, the skilled artisan would have been motivated to have used the lipid nanoparticle of the conflicting claims to have predictably delivered the mRNA of Bancel such that the mRNA of Bancel would have predictably encoded and formed Factor VIII in vivo with a reasonable expectation of success.
Bancel does not teach the required F309S point mutation and the B domain deletion or truncation.
Fantacini et al. (hereafter referred to as Fantacini) is drawn to administration of recombinant Factor VIII with a F309S point mutation, as of Fantacini, page 135, title and abstract. Said Factor VIII also includes a B domain deletion, which is referred to as “ΔB”, as of Fantacini, page 135, title and abstract. This is administered via viral vector, as of Fantacini, page 135, abstract. Inclusion of this mutation appears to result in greater expression in vivo as compared with a control comprising the B domain deletion but lacking the F309S point mutation, as of Fantacini, page 138, left column, Figure 2, reproduced below.

    PNG
    media_image2.png
    268
    624
    media_image2.png
    Greyscale

In the above-reproduced figure, “REU” refers to relative expression units and is a measure of gene expression.
Fantacini differs from the claimed invention because Fantacini teaches administration via viral vector rather than mRNA/lipid nanoparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the mRNA encoding Factor VIII of Bancel to have had the F309S point mutation and the B domain deletion of Fantacini. Bancel is drawn to administering a therapeutic polynucleotide comprising Factor VIII. Fantacini teaches that modifying Factor VIII to comprise the F309S point mutation and the B domain deletion would have resulted in greater expression in vivo. As such, the skilled artisan would have been motivated to have modified the nucleic acid encoding Factor VIII of Bancel to have included the F309S point mutation and the B domain deletion of Fantacini in order to have predictably improved gene expression in vivo with a reasonable expectation of success.
Note Regarding Common Assignment: As best understood by the examiner, US Patent No. 10,207,010 and the instant claims have a common assignee of ModernaTX. In view of this common assignment, the examiner understands a double patenting rejection to be proper.


Claims 134-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,485,885 in view of Bancel et al. (US 2014/0275229 A1) and Fantacini et al. (Revista Brasileira de Hematologia e Hemoterapia, Vol. 38(2), 2016, pages 135-140).
The instant claims are drawn to a composition comprising a lipid nanoparticle comprising mRNA encoding Factor VIII. Said lipid nanoparticle has a particular lipid with a particular chemical structure. The elected chemical structure is the following.

    PNG
    media_image7.png
    114
    360
    media_image7.png
    Greyscale

The conflicting claims are drawn to a composition with the following lipid, as of conflicting claim 4, relevant structure reproduced below.

    PNG
    media_image10.png
    152
    545
    media_image10.png
    Greyscale

Conflicting claim 27 recites using the lipid nanoparticle to deliver mRNA.
The structures of the conflicting claims differ from the instant claims because the conflicting claims fail to recite a mRNA encoding Factor VIII.
Bancel et al. (hereafter referred to as Bancel) is drawn to administration of therapeutic polynucleotides, as of Bancel, title and abstract. In one embodiment, the therapeutic polynucleotide is a polynucleotide encoding Factor VIII, as of Bancel, page 316-317, Example 188, starting at paragraph 2006. Bancel teaches the general idea of delivery of mRNA with a lipid nanoparticle, as of Bancel, at least paragraphs 0569 and 0592. Said lipid nanoparticle comprises ionizable cationic lipids, as of Bancel, paragraph 0592.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of the conflicting claims to have delivered the mRNA of Bancel, which encodes Factor VIII. The lipid nanoparticle of the conflicting claims is taught to be useful for delivery of mRNA, as of conflicting claim 27, but is silent as to what mRNA is to be delivered. As Bancel teaches that mRNA encoding Factor VIII may be delivered via a lipid nanoparticle, the skilled artisan would have been motivated to have used the lipid nanoparticle of the conflicting claims to have predictably delivered the mRNA of Bancel such that the mRNA of Bancel would have predictably encoded and formed Factor VIII in vivo with a reasonable expectation of success.
Bancel does not teach the required F309S point mutation and the B domain deletion or truncation.
Fantacini et al. (hereafter referred to as Fantacini) is drawn to administration of recombinant Factor VIII with a F309S point mutation, as of Fantacini, page 135, title and abstract. Said Factor VIII also includes a B domain deletion, which is referred to as “ΔB”, as of Fantacini, page 135, title and abstract. This is administered via viral vector, as of Fantacini, page 135, abstract. Inclusion of this mutation appears to result in greater expression in vivo as compared with a control comprising the B domain deletion but lacking the F309S point mutation, as of Fantacini, page 138, left column, Figure 2, reproduced below.

    PNG
    media_image2.png
    268
    624
    media_image2.png
    Greyscale

In the above-reproduced figure, “REU” refers to relative expression units and is a measure of gene expression.
Fantacini differs from the claimed invention because Fantacini teaches administration via viral vector rather than mRNA/lipid nanoparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the mRNA encoding Factor VIII of Bancel to have had the F309S point mutation and the B domain deletion of Fantacini. Bancel is drawn to administering a therapeutic polynucleotide comprising Factor VIII. Fantacini teaches that modifying Factor VIII to comprise the F309S point mutation and the B domain deletion would have resulted in greater expression in vivo. As such, the skilled artisan would have been motivated to have modified the nucleic acid encoding Factor VIII of Bancel to have included the F309S point mutation and the B domain deletion of Fantacini in order to have predictably improved gene expression in vivo with a reasonable expectation of success.
Note Regarding Common Assignment: As best understood by the examiner, US Patent No. 10,485,885 and the instant claims have a common assignee of ModernaTX. In view of this common assignment, the examiner understands a double patenting rejection to be proper.


Claims 134-142 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,868,691 in view of Bancel et al. (US 2014/0275229 A1) and Fantacini et al. (Revista Brasileira de Hematologia e Hemoterapia, Vol. 38(2), 2016, pages 135-140).
The instant claims are drawn to a composition comprising a lipid nanoparticle comprising mRNA encoding Factor VIII. Said lipid nanoparticle has a particular lipid with a particular chemical structure. The elected chemical structure is the following.

    PNG
    media_image7.png
    114
    360
    media_image7.png
    Greyscale

The conflicting claims are drawn to a lipid comprising the following structure, as of conflicting claim 1, reproduced below.

    PNG
    media_image11.png
    161
    426
    media_image11.png
    Greyscale

The lipid of the conflicting claims may be used for the delivery of messenger RNA, as of conflicting claim 20.
The structures of the conflicting claims differ from the instant claims because the conflicting claims fail to recite a mRNA encoding Factor VIII.
Bancel et al. (hereafter referred to as Bancel) is drawn to administration of therapeutic polynucleotides, as of Bancel, title and abstract. In one embodiment, the therapeutic polynucleotide is a polynucleotide encoding Factor VIII, as of Bancel, page 316-317, Example 188, starting at paragraph 2006. Bancel teaches the general idea of delivery of mRNA with a lipid nanoparticle, as of Bancel, at least paragraphs 0569 and 0592. Said lipid nanoparticle comprises ionizable cationic lipids, as of Bancel, paragraph 0592.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of the conflicting claims to have delivered the mRNA of Bancel, which encodes Factor VIII. The lipid nanoparticle of the conflicting claims is taught to be useful for delivery of mRNA, as of conflicting claim 20, but is silent as to what mRNA is to be delivered. As Bancel teaches that mRNA encoding Factor VIII may be delivered via a lipid nanoparticle, the skilled artisan would have been motivated to have used the lipid nanoparticle of the conflicting claims to have predictably delivered the mRNA of Bancel such that the mRNA of Bancel would have predictably encoded and formed Factor VIII in vivo with a reasonable expectation of success.
Bancel does not teach the required F309S point mutation and the B domain deletion or truncation.
Fantacini et al. (hereafter referred to as Fantacini) is drawn to administration of recombinant Factor VIII with a F309S point mutation, as of Fantacini, page 135, title and abstract. Said Factor VIII also includes a B domain deletion, which is referred to as “ΔB”, as of Fantacini, page 135, title and abstract. This is administered via viral vector, as of Fantacini, page 135, abstract. Inclusion of this mutation appears to result in greater expression in vivo as compared with a control comprising the B domain deletion but lacking the F309S point mutation, as of Fantacini, page 138, left column, Figure 2, reproduced below.

    PNG
    media_image2.png
    268
    624
    media_image2.png
    Greyscale

In the above-reproduced figure, “REU” refers to relative expression units and is a measure of gene expression.
Fantacini differs from the claimed invention because Fantacini teaches administration via viral vector rather than mRNA/lipid nanoparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the mRNA encoding Factor VIII of Bancel to have had the F309S point mutation and the B domain deletion of Fantacini. Bancel is drawn to administering a therapeutic polynucleotide comprising Factor VIII. Fantacini teaches that modifying Factor VIII to comprise the F309S point mutation and the B domain deletion would have resulted in greater expression in vivo. As such, the skilled artisan would have been motivated to have modified the nucleic acid encoding Factor VIII of Bancel to have included the F309S point mutation and the B domain deletion of Fantacini in order to have predictably improved gene expression in vivo with a reasonable expectation of success.
Note Regarding Common Assignment: As best understood by the examiner, US Patent No. 9,868,691 and the instant claims have a common assignee of ModernaTX. In view of this common assignment, the examiner understands a double patenting rejection to be proper.

Claims 134-142 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-64 of copending Application No. 17/508,786 in view of Bancel et al. (US 2014/0275229 A1) and Fantacini et al. (Revista Brasileira de Hematologia e Hemoterapia, Vol. 38(2), 2016, pages 135-140).
The instant claims are drawn to a composition comprising a lipid nanoparticle comprising mRNA encoding Factor VIII. Said lipid nanoparticle has a particular lipid with a particular chemical structure. The elected chemical structure is the following.

    PNG
    media_image7.png
    114
    360
    media_image7.png
    Greyscale

The copending claims are drawn to a lipid nanoparticle comprising mRNA. Said lipid nanoparticle comprises the following lipid, as of copending claim 38, reproduced below.

    PNG
    media_image12.png
    166
    538
    media_image12.png
    Greyscale

The structures of the copending claims differ from the instant claims because the conflicting claims fail to recite a mRNA encoding Factor VIII.
Bancel et al. (hereafter referred to as Bancel) is drawn to administration of therapeutic polynucleotides, as of Bancel, title and abstract. In one embodiment, the therapeutic polynucleotide is a polynucleotide encoding Factor VIII, as of Bancel, page 316-317, Example 188, starting at paragraph 2006. Bancel teaches the general idea of delivery of mRNA with a lipid nanoparticle, as of Bancel, at least paragraphs 0569 and 0592. Said lipid nanoparticle comprises ionizable cationic lipids, as of Bancel, paragraph 0592.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of the copending claims to have delivered the mRNA of Bancel, which encodes Factor VIII. The lipid nanoparticle of the copending claims is taught to be useful for delivery of mRNA, as of copending claim 38, but is silent as to what mRNA is to be delivered. As Bancel teaches that mRNA encoding Factor VIII may be delivered via a lipid nanoparticle, the skilled artisan would have been motivated to have used the lipid nanoparticle of the copending claims to have predictably delivered the mRNA of Bancel such that the mRNA of Bancel would have predictably encoded and formed Factor VIII in vivo with a reasonable expectation of success.
Bancel does not teach the required F309S point mutation and the B domain deletion or truncation.
Fantacini et al. (hereafter referred to as Fantacini) is drawn to administration of recombinant Factor VIII with a F309S point mutation, as of Fantacini, page 135, title and abstract. Said Factor VIII also includes a B domain deletion, which is referred to as “ΔB”, as of Fantacini, page 135, title and abstract. This is administered via viral vector, as of Fantacini, page 135, abstract. Inclusion of this mutation appears to result in greater expression in vivo as compared with a control comprising the B domain deletion but lacking the F309S point mutation, as of Fantacini, page 138, left column, Figure 2, reproduced below.

    PNG
    media_image2.png
    268
    624
    media_image2.png
    Greyscale

In the above-reproduced figure, “REU” refers to relative expression units and is a measure of gene expression.
Fantacini differs from the claimed invention because Fantacini teaches administration via viral vector rather than mRNA/lipid nanoparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the mRNA encoding Factor VIII of Bancel to have had the F309S point mutation and the B domain deletion of Fantacini. Bancel is drawn to administering a therapeutic polynucleotide comprising Factor VIII. Fantacini teaches that modifying Factor VIII to comprise the F309S point mutation and the B domain deletion would have resulted in greater expression in vivo. As such, the skilled artisan would have been motivated to have modified the nucleic acid encoding Factor VIII of Bancel to have included the F309S point mutation and the B domain deletion of Fantacini in order to have predictably improved gene expression in vivo with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 134-142 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-118 of copending Application No. 17/277,452 in view of Bancel et al. (US 2014/0275229 A1) and Fantacini et al. (Revista Brasileira de Hematologia e Hemoterapia, Vol. 38(2), 2016, pages 135-140).
The instant claims are drawn to a composition comprising a lipid nanoparticle comprising mRNA encoding Factor VIII. Said lipid nanoparticle has a particular lipid with a particular chemical structure. The elected chemical structure is the following.

    PNG
    media_image7.png
    114
    360
    media_image7.png
    Greyscale

The copending claims are drawn to a lipid nanoparticle. Said lipid nanoparticle may comprise the following lipid, as of copending claim 46, relevant structure reproduced below.

    PNG
    media_image13.png
    310
    415
    media_image13.png
    Greyscale

Said composition may be used for delivery of mRNA, as of copending claim 73.
The structures of the copending claims differ from the instant claims because the conflicting claims fail to recite a mRNA encoding Factor VIII.
Bancel et al. (hereafter referred to as Bancel) is drawn to administration of therapeutic polynucleotides, as of Bancel, title and abstract. In one embodiment, the therapeutic polynucleotide is a polynucleotide encoding Factor VIII, as of Bancel, page 316-317, Example 188, starting at paragraph 2006. Bancel teaches the general idea of delivery of mRNA with a lipid nanoparticle, as of Bancel, at least paragraphs 0569 and 0592. Said lipid nanoparticle comprises ionizable cationic lipids, as of Bancel, paragraph 0592.
It would have been prima facie obvious for one of ordinary skill in the art to have used the lipid nanoparticle of the copending claims to have delivered the mRNA of Bancel, which encodes Factor VIII. The lipid nanoparticle of the copending claims is taught to be useful for delivery of mRNA, as of copending claim 73, but is silent as to what mRNA is to be delivered. As Bancel teaches that mRNA encoding Factor VIII may be delivered via a lipid nanoparticle, the skilled artisan would have been motivated to have used the lipid nanoparticle of the copending claims to have predictably delivered the mRNA of Bancel such that the mRNA of Bancel would have predictably encoded and formed Factor VIII in vivo with a reasonable expectation of success.
Bancel does not teach the required F309S point mutation and the B domain deletion or truncation.
Fantacini et al. (hereafter referred to as Fantacini) is drawn to administration of recombinant Factor VIII with a F309S point mutation, as of Fantacini, page 135, title and abstract. Said Factor VIII also includes a B domain deletion, which is referred to as “ΔB”, as of Fantacini, page 135, title and abstract. This is administered via viral vector, as of Fantacini, page 135, abstract. Inclusion of this mutation appears to result in greater expression in vivo as compared with a control comprising the B domain deletion but lacking the F309S point mutation, as of Fantacini, page 138, left column, Figure 2, reproduced below.

    PNG
    media_image2.png
    268
    624
    media_image2.png
    Greyscale

In the above-reproduced figure, “REU” refers to relative expression units and is a measure of gene expression.
Fantacini differs from the claimed invention because Fantacini teaches administration via viral vector rather than mRNA/lipid nanoparticle.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the mRNA encoding Factor VIII of Bancel to have had the F309S point mutation and the B domain deletion of Fantacini. Bancel is drawn to administering a therapeutic polynucleotide comprising Factor VIII. Fantacini teaches that modifying Factor VIII to comprise the F309S point mutation and the B domain deletion would have resulted in greater expression in vivo. As such, the skilled artisan would have been motivated to have modified the nucleic acid encoding Factor VIII of Bancel to have included the F309S point mutation and the B domain deletion of Fantacini in order to have predictably improved gene expression in vivo with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments Regarding Double Patenting Rejections
Applicant argues that none of the cited patents teach the required F309S substitution and B domain deletion or truncation, as of page 9 of applicant’s response. This argument is not persuasive with respect to the currently pending rejections. This is because the currently pending rejections rely on Fantacini et al. (Revista Brasileira de Hematologia e Hemoterapia, Vol. 38(2), 2016, pages 135-140), which does teach the required F309S substitution and B domain deletion or truncation. As such, applicant’s arguments are not persuasive as applied to the currently pending rejections.

Additional Relevant Prior Art
As an additional relevant prior art document, the examiner cites Josephson (US 2010/0233119 A1). Josephson is drawn to administration of Factor VIII to subject suffering from hemophilia A, as of Josephson, title and abstract. Josephson teaches the following data in figure 10, reproduced below.

    PNG
    media_image14.png
    504
    790
    media_image14.png
    Greyscale

Bethesda units refer to intrinsic immune response against the administered Factor VIII medication. As such, lower Bethesda units are beneficial. An explanation of this figure is shown on paragraph 0052 of Josephson, which is reproduced below.

    PNG
    media_image15.png
    208
    652
    media_image15.png
    Greyscale

As such, the above-reproduced data appear to indicate that undergoing the F309S point mutation and removing most of the B domain, which is the right-most bar on the above-reproduced bar graph, decreases undesired immune response against the Factor VIII as compared with a control without these modifications. Therefore, the above-reproduce data appears to show that the beneficial effects of undergoing the F309S point mutation and removing most of the B domain were known prior to the effective filing date of the instant application.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 27 June 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is reference #2 on the information disclosure statement submitted on 27 June 2022.